Exhibit 10.2
 
[ex10ii_1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10ii_2.jpg]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
SCHEDULE "A" - Additional Provisions
 
1.
Letter of Commitment

 
Any reference in this Charge to the Commitment Letter or Letter of Commitment
(the "Commitment Letter" or "Letter of Commitment") shall mean the Commitment
Letter referable to this transaction dated June 16, 2014 (and any amendments
thereto, if applicable).
 
This Charge shall secure any and all amounts owing by the Chargor to the Chargee
pursuant to the Letter of Commitment.
 
All provisions of the Letter of Commitment are hereby incorporated into this
Charge.
 
Any default by the Mortgagor with regard to any provision of the Letter of
Commitment shall constitute a default under this Charge.
 
2.
Interest Rate

 
The mortgage shall bear interest at the rate of 10.0% per annum, compounded and
payable monthly, not in advance. Interest at the aforesaid rate on the amounts
advanced from time to time shall be payable Interest only on the 15th day of
each and every month. The parties hereto acknowledge and agree that the Chargee
shall not be deemed to reinvest any monthly or other payments received by it
hereunder.
 
In case default shall be made in payment of any sum to become due for interest
at any time appointed for payment in this Charge, compound interest shall be
payable and the sum in arrears for interest from time to time, as well after as
before maturity and judgment, shall bear interest at the rate provided for in
this Charge. In case the interest and compound interest are not paid in one
month from the time of default, a rest shall be made, and compound interest at
the rate provided for in this Charge shall be payable on the aggregate amount
then due, as well after as before maturity and judgment, and so on from time to
time, and all such interest and compound interest shall be a charge upon the
Charged Property.
 
The Chargee shall have the right to deduct from any advance, interest from the
date of advance to the interest adjustment date.
 
3.
Prepayment Privilege

 
Provided that this Charge shall be closed for the period of six months and
thereafter, if the Charge is not in default, the Chargor shall have the right of
prepaying the whole amount hereby secured upon thirty (30) days written notice
by the Mortgagor to the Mortgagee and further upon payment of one month's
interest on the amount so prepaid as a bonus.
 
4.
Default

 
In addition to any other Default Clauses set out in this Charge, or in the
Standard Charge Terms referred to herein, the monies hereby secured, together
with interest thereon as aforesaid, shall become payable and the security hereby
constituted shall become enforceable immediately upon demand by the Chargee or
the occurrence or happening of any of the following events ("Event(s) of
Default"):
 

 
(a)
the Chargor makes default in the payment of the principal, interest or other
monies hereby secured or any principal or interest payment and other monies owed
by it to the Chargee whether secured by this Charge or not;

 

 
(b)
the Chargor makes material default in the observance or performance of any
written covenant or undertaking heretofore or hereafter given by it to the
Chargee, whether contained herein or not and pertaining to the assets or the
financial condition of the Chargor and such default has not been cured within
fifteen (15) days of written notice thereof being delivered to the Chargor;

 

 
(c)
if any statement, information (oral or written) or representation heretofore or
hereafter made or given by or on behalf of the Chargor to the Chargee and
pertaining to the assets or the financial condition of the Chargor, and whether
contained herein or not is false, inaccurate and/or misleading in any material
respect;

 

 
(d)
an order is made or an effective resolution passed for the winding-up,
liquidation, amalgamation or reorganization of the Chargor, or a petition is
filed for the winding up of the Chargor;

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
(e)
the Chargor becomes insolvent or makes a general assignment for the benefit of
its creditors or otherwise acknowledges its insolvency; or the Charger makes a
bulk sale of its assets; or a bankruptcy petition or receiving order is filed or
presented against the Chargor;

 

 
(f)
any proceedings with respect to the Chargor are commenced under the Companies'
Creditors Arrangement Act;

 

 
(g)
any execution, sequestration, extent or any other process of any Court becomes
enforceable against the Chargor or a distress or analogous process is levied
upon the property and assets of the Chargor or any part thereof, which in the
opinion of the Chargee is a substantial part, and remains unsatisfied for such
period as would permit such property to be sold thereunder, less two (2)
business days, provided that such process is not in good faith disputed and, in
that event, if the Chargor shall desire to contest such process it shall give
security to the Chargee which, in the absolute discretion of the Chargee, shall
be deemed sufficient to pay in full the amount claimed in the event it shall be
held to be a valid claim;

 

 
(h)
the Charger ceases or threatens to cease to carry on its business or the Chargor
commits or threatens to commit any act of bankruptcy or insolvency;

 

 
(i)
the property hereby mortgaged and charged (the "Charged Property") or any part
thereof, other than sales of lots containing fully completed single family
dwellings to bona fide purchasers for value, prior approved in writing by the
Chargee, are sold by the Chargor or if there is a change in the present
effective voting control of the Chargor or a change in the beneficial ownership
of the Chargor or the assets or any one of them;

 

 
(j)
the monies secured hereby, together with interest thereon shall not be repaid to
the Chargee when due;

 

 
(k)
the Chargor makes any default with regard to any provision of the Commitment
Letter.

 
5.
Charaee May Remedy Default

 
If the Chargor should fail to perform any covenant or agreement of the Chargor
hereunder, the Chargee may itself perform or cause to be performed such covenant
or agreement and all expenses incurred or payments made by the Chargee in so
doing, together with interest thereon at the rate set forth herein, shall be
added to the indebtedness secured herein and shall be paid by the Chargor and be
secured by this Charge together with all other indebtedness secured thereby,
provided however that the foregoing shall not in any way be interpreted as an
obligation of the Chargee.
 
6.
Construction Liens

 
Provided also that upon the registration of any construction lien against title
to the charged property which is not discharged within a period of thirty (30)
days from the registration thereof, all monies hereby secured shall, at the
option of the Chargee, forthwith become due and payable.
 
The Chargee may at its option, withhold from any advances for which the Chargor
may have qualified, such holdbacks as the Chargee in its sole discretion,
considers advisable to protect its position under the provisions of the
Construction Lien Act, 1990, so as to secure its priority over any construction
liens, until the Chargee is fully satisfied that all construction lien periods
have expired and that there are no preserved or perfected liens outstanding.
Nothing in this clause shall be construed to make the Chargee an "owner" or
"payer" as defined under the Construction Lien Act, 1990, nor shall there be, or
be deemed to be, any obligation by the Chargee to retain any holdback which may
be required by the said legislation. Any holdback which may be required to be
made by the owner or payer shall remain solely the Chargor's obligation. The
Chargor hereby covenants and agrees to comply in all respects with the
provisions of the Construction Lien Act, 1990.
 
7.
Construction Loan

 
Provided that the Chargor and Chargee agree that if this is a construction loan,
the following conditions shall apply:
 

 
(a)
the Chargor further covenants that all installation of services and construction
on the lands hereby secured shall be carried out by reputable contractors with
sufficient experience in a project of this nature and size, which contractors
must be approved by the Chargee and which approval shall not be unreasonably
withheld;

 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
(b)
that the installation of services and the construction of dwellings on the said
lands, once having been commenced, shall be continued in a good and workmanlike
manner, with all due diligence and in substantial accordance with the plans and
specifications delivered to the Chargee and to the satisfaction of the
Municipality and all governmental and regulatory authorities having
jurisdiction;

 

 
(c)
provided that should the servicing and construction on the said lands cease for
any reason whatsoever (strike, material shortages, weather and conditions or
circumstances beyond the control of the Chargor excepted), for a period of
fifteen (15) consecutive days unless explained to the satisfaction of the
Chargee acting reasonably (Saturdays, Sundays and Statutory holidays excepted),
then the monies hereby secured, at the option of the Chargee shall immediately
become due and payable. In the event that construction does cease, then the
Chargee shall have the right, at its sole option, to assume complete control of
the servicing and construction of the project on the said lands in such manner
and on such terms as it deems advisable. The cost of completion of servicing and
construction of the project by the Chargee and all expenses incidental thereto
shall be added to the principal amount of the Charge, together with a management
fee of fifteen percent (15%) of the costs of the construction completed by the
Chargee. All costs and expenses, as well as the said management fee shall bear
interest at the rate as herein provided for and shall form part of the principal
secured hereunder and the Chargee shall have the same rights and remedies with
respect to collection of same as it would have with respect to collection of
principal and interest hereunder or at law;

 

 
(d)
at the option of the Chargee, at all times there shall be a holdback of ten
percent (10%) with respect to work already completed;

 

 
(e)  
all advances which are made from time to time hereunder shall be based on
Certificate of the Chargee's agents prepared at the expense of the Chargor,
which Certificates shall without limitation certify the value of the work
completed and the estimated costs of any uncompleted work and such Certificates
shall further certify that such completed construction and/or servicing to the
date of such Certificate shall be in accordance with the approved plans and
specifications for the said construction and further, in a good and workmanlike
manner and in accordance with the permits issued for such servicing and
construction and in accordance with all municipal and other governmental
requirements of any authority having jurisdiction pertaining to such servicing
and construction and there shall be no outstanding work orders or other
requirements pertaining to servicing and construction on the said lands. Such
Certificates with respect to any values shall not include materials on the site
which are not incorporated into the buildings or the services;

 

 
(f)
At all times there shall be sufficient funds unadvanced under this Charge to
complete the construction as well as a holdback of ten (10%) with respect to
work already completed.

 
8.
Environmental

 

 
(a) 
"Hazardous Substances" includes:

 

 
(i)
any substances that, if added to any water or emitted into the air would create
or contribute to the creation of a condition of such water or air that is
detrimental to its use by or to the health, safety or welfare of persons or
animals or cause damage to plant life or Charged property;

 
(ii)
any radioactive materials or explosives;

 
(iii)
any substances declared from time to time to be hazardous, dangerous or toxic
under any applicable federal, provincial or municipal law, by­law, regulation or
other enactment, including without limitation, asbestos; and

 
(iv)
any other substances which is or may become hazardous, toxic or dangerous to
persons or Charged property.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
(b)
The Chargor hereby represents, warrants, covenants and agrees to and with
theChargee that:

 

 
(i) 
to the best of the knowledge of the Chargor after due and diligent inquiry,
there are no Hazardous Substances on the Charged property no Hazardous
Substances have ever been used, stored or located on the Charged property and no
part of the Charged property is or has ever been contaminated by any Hazardous
Substances;

 
(ii) 
no Hazardous Substances shall be brought onto or used on the Charged property
without the prior written consent of the Chargee;

 
(iii) 
any Hazardous Substances brought onto the Charged property or used by any person
on the Charged property shall be transported, used and stored only in accordance
with all applicable laws, regulations, by-laws and other lawful requirements,
prudent industrial standards and any other requirements of the Chargee;

 
(iv) 
no use of the Charged property will be allowed which may cause or increase the
likelihood of the escape, seepage, leakage, spillage, release or discharge of
any Hazardous Substances on, from or under the Charged property or permit any
policy of insurance in respect to the Charged property to be cancelled; and

 
(v) 
the Chargor shall promptly notify the Chargee as soon as it knows or suspects
that any Hazardous Substances have been brought onto the Charged property or
that there is any actual, threatened or potential escape, seepage, leakage,
spillage, release or discharge of any Hazardous Substances on, from or under the
Charged property.

 

 
(c) 
The Chargor shall indemnify and save harmless the Chargee, its officers,
directors, employees, agents and shareholders against and from all loss, costs
and damages (including, without limitation, all legal fees and disbursements)
which they or any of them may suffer, incur or become liable for by reason of or
arising out of the use, generation, storage, escape, seepage, leakage, spillage,
release, disposal or presence on, from or under the Charged property of any
Hazardous Substances including, without limitation the cost of any reports as to
compliance with or breach of the provisions of this paragraph 12 which the
Chargee, acting reasonably may obtain at any time and from time to time.

 
9.
Miscellaneous

 
The Chargor agrees as follows:
 

 
(a)
The Chargor shall keep the Charged Property and buildings, erections and
improvements thereon in good condition and repair according to the nature and
description thereof, respectively, and the Chargee may, whenever it deems
necessary, by its agent, enter upon and inspect the Charged Property and make
such repairs as it deems necessary, and the reasonable cost of such inspection
and repairs with interest at the rate aforesaid shall be added to the Charge
debt and be payable forthwith and be a charge upon the Charged Property prior to
all claims thereon subsequent to this Charge.

 

 
(b)
to pay taxes, utilities and other operating and maintenance costs and provide
evidence thereof to the Chargee;

 

 
(c)
to perform all governmental requirements and obligations as required;

 

 
(d)
to deliver to the Chargee all reasonable financial information deemed necessary
by the Chargee, when requested including, within one hundred and twenty (120)
days of the end of each fiscal year of the Chargor, furnishing to the Chargee
audited financial statements prepared at the expense of the Chargor and,
additionally, within one hundred and twenty (120) days of the end of the fiscal
year of the operation of the Charged Property by the Chargor, furnishing to the
Chargee an audited annual operating statement prepared at the expense of the
Chargor, which statement, notwithstanding the generality of the foregoing, shall
set forth the gross rents and other revenue derived by the Chargor from the
Charged Property, the costs and expenses of the operation and maintenance of the
Charged Property . and such information and explanation in respect of the
foregoing as may be required by the Chargee and such statements shall be
required to be prepared by a duly qualified chartered accountant and/or
certified public accountant suitable to the Chargee and the correctness of such
statements shall be duly supported by the affidavit of a director or officer of
the Chargor.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
(e) 
to comply with all covenants and reporting requirements set out in the
Commitment Letter;

 

 
(f) 
to provide or comply with such other covenants and terms as the Chargee may
reasonably require.

 
10.
Restriction on Transfer

 
In the event of the Chargor selling, transferring or conveying title or its
rights to a purchaser, transferee or grantee not approved by the Chargee or in
the event of a change in the legal or beneficial ownership of the Property, the
Mortgagor or the Chargor, not approved in writing by the Chargee, then, at the
sole option of the Chargee, all monies secured, together with all accrued and
unpaid interest thereon and any other amounts due under this Charge shall become
due and payable.
 
11.
Assignment of Condominium Voting Rights

 
In the event that the property or any part thereof is or becomes a unit within a
Condominium Corporation, the Chargee shall have all rights to vote on all
matters relating to the said Condominium Corporation, in the place of and on
behalf of the Chargor, and the Chargor hereby assigns unto the Chargee all such
voting rights.
 
In the event that the property or any part thereof is or becomes a Common
Element Condominium Corporation, the Chargee shall have all rights to vote on
all matters relating to the said Common Element Condominium Corporation in the
place of and on behalf of the Chargor, to the extent that the Chargor would have
such rights, and the Chargor hereby assigns unto to the Chargee all such voting
rights.
 
The Chargor agrees that voting control of the Chargor shall not change during
the currency of this loan without the prior written consent of the Chargee.
 
12.
Subsequent Financing

 
No financing subsequent to the Chargee's facilities shall be permitted, without
the prior written consent of the Chargee which consent shall not be unreasonably
withheld or delayed.
 
13.
NSF and Late Payment Charge

 
In the event that any of the Chargor's cheques are not received on the day of
each month they are due or are not honoured when presented for payment to the
bank, trust company or any other paying institution on which they are drawn, the
Chargor shall pay to the Chargee for each such returned cheque or request for
late payment a servicing fee of $200.00 as a liquidated amount to cover the
Chargee's administration costs with respect to each dishonoured cheque and
$200.00 with respect to each late payment. In the event written demand for
payment is made there will be an additional fee of $250.00
 
14.
Default

 
In the event default is made in the payment of any principal money, at the time
or times provided herein, the Chargee will not be required to accept payment of
the principal monies without first receiving three (3) months notice in writing
or receiving three (3) months interest bonus in advance payment of the principal
monies.
 
15.
Manager's Fee

 
In the event of default herein, Rescom Capital will be appointed as the
Chargee's Manager, at the Chargee's discretion and will be entitled to a fee of
$200.00 per hour for its services and such fee will be charged to the Chargor's
account, and added to the amount owing under this Charge.
 
16.
Post-dated Cheques

 
The Chargor shall supply a series of post-dated cheques to each of the
Chargee(s) on or before the advance or as directed and any renewal or extension
thereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
17.
Statement Charge

 
The Chargor shall pay to the Chargee the sum of $100.00 for every statement
requested by the Chargor, or any party on behalf of the Chargor or any party
interested in the Charged Property and provided by the Chargee.
 
18.
Commencing of Proceedings

 
The Chargor shall pay to the Chargee (exclusive of legal costs) the sum of
$500.00 for each and every instance the Chargee is required to institute default
or enforcement proceedings under this Charge.
 
19.
Insurance

 
Without limiting the generality of any provision of this Charge, the Chargor
shall carry such liability, rental, boiler, fire and other insurance coverage in
such amounts as required by the Chargee. Written evidence of continuance of such
insurance from the insurer under such policy or policies to the effect that
coverage has been extended for a minimum of at least one year and all premiums
with respect to such extended term of such coverage have been paid for in full
shall be produced to the Chargee at least thirty (30) days before expiration of
any term of such respective policy; otherwise the Chargee may provide therefor
and charge the premium paid and interest thereon at the rate provided in this
Charge to the Chargor and the same shall be payable forthwith and shall also be
a charge upon the Charged Property together with a penalty of $500.00.
 
Notwithstanding any other provision to the contrary, statutory or otherwise, in
the event of any moneys becoming payable pursuant to an insurance policy with
respect to buildings located on the Charged Property, the Chargee may at its
option require the said moneys to be applied by the Chargor in making good the
loss or damage in respect of which the money is received, or in the alternative,
may require that any or all of the moneys so received to applied in or towards
satisfaction of any or all of the indebtedness secured hereunder whether or not
the same has become due.
 
Provided also that the covenant for insurance hereinbefore contained shall
provide that loss, if any, shall be payable to the said Chargee, as its interest
may appear, subject to the Chargee's standard form of mortgage clause or the
standard form of mortgage clause approved by the Insurance Bureau of Canada
which shall be attached to the policy of insurance and form part thereof.
 
20.
Payment of Taxes

 
With respect to municipal taxes, school taxes and local improvement rates
(hereinafter referred to as "Taxes") chargeable against the Charged Property,
the Chargor covenants and agrees with the Chargee that:
 

 
(a) 
The Chargee may deduct from any advance of the moneys secured by this Charge an
amount sufficient to pay the Taxes which have become due and payable during any
calendar year;

 



 
(b)
The Chargee may at its sole option estimate the amount of the Taxes chargeable
against the Charged Property payable in each year and the Chargor shall
forthwith upon demand of the Chargee pay to the Chargee one-twelfth (1/12 of the
estimated annual amount of such Taxes on the dates on which instalments of
principal and interest are payable during the term of this Charge commencing
with the 1st day of the first full month of the term of this Charge. The Chargee
may at its option apply such payments to the Taxes so long as the Chargor is not
in default under any covenant or agreement contained in this Charge, but nothing
herein contained shall obligate the Chargee to apply such payments on account of
Taxes more often than yearly. Provided, however, that if the Chargor shall pay
any sum or sums to the Chargee to apply on account of Taxes, and if before the
same shall have been so applied, there shall be default by the Chargor in
respect of any payment of principal or interest as herein provided, the Chargee
may at its option apply such sum or sums in or towards payment of the principal
and/or interest in default. If the Chargor desires to take advantage of any
discounts or avoid any penalties in connection with the payment of Faxes, the
Chargor may pay to the Chargee such additional amounts as are required for that
purpose.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

 
(c) 
In the event that the Taxes actually charged in one (1) calendar year, together
with any interest and penalties thereon, exceed the estimated amount, the
Chargor shall pay to the Chargee on demand the amount required to make up the
deficiency. The Chargee may at its option, pay any of the Taxes when payable,
either before or after they are due, without notice, or may make advances
therefor in excess of the. then amount of any credit held by the Chargee for the
said Taxes. Any excess amount advanced by the Chargee shall be secured as an
additional principal sum under this Charge and shall bear the same rate of
interest as aforesaid until repaid by the Chargor.

 

 
(d) 
The Chargor shall transmit to the Chargee forthwith after receipt of same the
assessment notices, Tax bills and other notices affecting the imposition of
Taxes upon the Charged Property

 

 
(e)
In no event shall the Chargee be liable for any interest on any amount paid to
it as hereinbefore required and the moneys so received may be held with its own
funds pending payment or application thereof as hereinbefore provided, provided
that in the event that the Chargee does not utilize the funds received on
account of Taxes in any calendar year, such amount or amounts may be held by the
Chargee on account of any pre-estimate of Taxes required for the next succeeding
calendar year, or at the Chargee's option the. Chargee may repay such amount to
the Chargor without any interest.

 

 
 (f) 
The Chargor shall in all instances be responsible for the payment of any and all
penalties resulting out of any late payment of current Tax instalments or any
arrears of Taxes, and at no time shall such penalty be the responsibility of the
Chargee.

 

 
(g) 
The Chargor shall deliver to the Chargee on or before December 31st in each such
calendar year, written evidence from the taxing authority having jurisdiction
with respect to the municipal realty Taxes levied and assessed against the
Charged Property, such evidence to be to the effect that all Taxes for the
current calendar year and any preceding calendar year have been paid in full. In
the event of the failure of the Chargor to comply with the covenant as afore
noted, the Chargee shall be entitled to charge a servicing fee for each written
enquiry directed to such taxing authority or the relevant taxation office for
the purpose of ascertaining the status of the Tax account pertaining to the
Charged Property, together with any costs payable to the taxing authority for
such information. Such servicing fee is hereby agreed to be a fair and equitable
one under the circumstances and is intended to cover the Chargee's
administrative costs and shall not be deemed a penalty.

 
21.
Anointment of a Receiver

 
NOTWITHSTANDING anything herein contained, it is declared and agreed that at any
time, and from time to time, when there shall be default under the provisions of
these presents, the Chargee may at such time, and from time to time, and with or
without entering into possession of the Charged Property appoint in writing a
receiver (the "Receiver" which term shall include a receiver/manager) of the
Charged Property, or any part thereof, and of the rents and profits thereof and
with or without security and may from time to time by similar writing remove any
such Receiver and appoint another in its place and stead, and in the making of
any such appointment or removal, the Chargee shall be deemed to be acting as the
agent or attorney for the Chargor. The Chargor hereby agrees and consents to the
appointment of the Receiver of the Chargee's choice and without limitation,
whether pursuant to this Charge, the Mortgages Act, the Construction Lien Act or
pursuant to the Courts of Justice Act (as the Chargee may at its sole option
require). Without limitation, the purpose of such appointment shall be the
orderly management, administration and/or sale of the Charged Property and every
part thereof.
 
Upon the appointment of any such Receiver or Receivers from time to time the
following provisions shall apply:
 

 
(a)
a statutory declaration of an officer of the Chargee as to default under the
provisions of these presents shall be conclusive evidence thereof;

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

 
(b) 
every such Receiver shall be the irrevocable agent or attorney of the Chargor
for the collection of all rents falling due with respect to the Charged
Property, and every part thereof, whether in respect of any tenancies created in
priority to these presents or subsequent thereto;

 

 
(c) 
the Chargee may from time to time fix the remuneration of every such Receiver
who shall be entitled to deduct same out of the Charged Property or the proceeds
thereof;

 

 
(d) 
each such Receiver shall, so far as concerns responsibility and liability for
its acts or omissions, be deemed to be the agent or attorney of the Chargor and
in no event the agent of the Chargee;

 

 
(e) 
the appointment of every such Receiver by the Chargee shall not incur or create
any liability on the part of the Chargee to the Receiver in any respect and such
appointment or anything which may be done by any such Receiver or the removal of
any such Receiver or the termination of any such Receivership shall not have the
effect of constituting the Chargee a chargee in possession with respect to the
Charged Property or any part thereof;

 

 
(f) 
the Receiver shall have the power to rent any portion of the Charged Property
for such terms and subject to such provisions as it may deem advisable or
expedient and in so doing such Receiver shall be acting as the attorney or agent
of the Chargor and shall have the authority to execute any lease of any such
premises in the name and on behalf of the Chargor and the Chargor undertakes to
ratify and confirm whatever acts such Receiver may do in the Charged Property;

 

 
(g)
every such Receiver shall have full power to complete any unfinished
construction upon the Charged Property;

 

 
(h)
any such Receiver shall have full power to carry on or concur in the carrying on
of the business of the Chargor, and to employ and discharge such agents,
workmen, accountants and other individuals or companies as are required to carry
on the said business, upon such terms and with such salaries, wages or
remuneration as it shall think proper, and to repair and keep in repair the
Charged Property and to do all necessary acts and things for the carrying on of
the business of the Chargor and the protection of the Charged Property;

 

 
(i)
any such Receiver shall have the power to sell or lease or concur in selling or
leasing the Charged Property, or any part thereof, and to carry any such sale or
lease into effect by conveying in the name of or on behalf of the Chargor or
otherwise; and any such sale may be made either at public auction or private
sale as to the Receiver may seem best and any such sale may be made from time to
time as to the whole or any part of the Charged Property; and the Receiver may
make any stipulations as to title or conveyance or commencement of title or
otherwise as it shall deem proper;

 

 
(j) 
any such Receiver shall have the power to borrow money to carry on the business
of the Chargor or to maintain the whole or any part of the Charged Property, in
such amounts as the Receiver may from time to time deem necessary and in so
doing, the Receiver may issue certificates that may be payable when the Receiver
thinks expedient and shall bear interest as stated therein and the amounts from
time to time payable under such certificates shall charge the Charged Property
in priority to this Charge;

 

 
(k)
any such Receiver shall have the power to execute and prosecute all suits,
proceedings and actions which the Receiver in its opinion considers necessary
for the proper protection of the Charged Property, to defend all suits,
proceedings and actions against the Chargor or the Receiver, to appear in and
conduct the prosecution and defence of any suit, proceeding or action then
pending or thereafter instituted and to appeal any suit, proceeding or action;

 

 
(l) 
any such Receiver shall have the full power to manage, operate, amend, repair,
alter or extend the Charged Property, or any part thereof, in the name of the
Chargor for the purpose of securing the payment of rentals from the Charged
Property or any part thereof;

 
 
- 10 -

--------------------------------------------------------------------------------

 
 

 
(m) 
any such Receiver shall not be liable to the Chargor to account: for moneys or
damages other than cash received by it with respect to the Charged Property or
any part thereof and out of such cash so received every such Receiver shall pay
in the following order:

 

 
(i)
its remuneration;

 

 
(ii)
all payments made or incurred by the Receiver in connection with the management,
operation, amendment, repair, alteration or extension of the Charged Property or
any part thereof;

 

 
(iii)
in payment of interest, principal and other money which may from time to time be
or become a charge upon the Charged Property in priority to moneys owing
hereunder and all taxes, insurance premiums and every other proper expenditure
made or incurred by it with respect to the Charged Property or any part thereof;

 

 
(iv)
in payment of all interest and arrears of interest and any other moneys
remaining unpaid hereunder,

 

 
(v)
the residue of any money so received by the Receiver shall be applied to the
principal sum or any other amounts from time to time owing under this Charge;

 

 
(vi) 
subject to subparagraph (v) above, in the discretion of the Receiver, interest,
principal and other moneys which may from time to time constitute a charge or
encumbrance on the Charged Property subsequent in priority or subordinate to the
interest of the Chargee under this Charge;

 
and that such Receiver may in its discretion retain reasonable reserves to meet
accruing amounts and anticipated payments in connection with any of the
foregoing, and further, that any surplus remaining in the hands of the Receiver,
after payments made and such reasonable reserves retained as aforesaid, shall be
payable to the Chargor.
 
Provided that save as to moneys payable to the Chargor pursuant to subparagraph
(m) of this Paragraph, the Chargor hereby releases and discharges the Chargee
and every such Receiver from every claim of every nature, whether sounding in
damages for negligence or trespass or otherwise, which may arise or be caused to
the Chargor or any person claiming through or under it by reason or as a result
of anything done by the Chargee or any such Receiver under the provisions of
this Paragraph, unless such claim be the direct and proximate result of bad
faith or gross neglect.
 
The Chargor hereby irrevocably appoints the Chargee as its attorney to execute
such consent or consents and all such documents as may be required in the sole
discretion of the Chargee and/or its solicitor so as to give effect to the
foregoing provisions and the signature of such attorney shall be valid and
binding on the Chargor and all parties dealing with the Chargor, the Chargee
and/or Receiver and/or with respect to the Charged Property in the same manner
as if such documentation was duly executed by the Chargor itself.
 
22.
Payments

 
       (a)  
All payments shall be applied firstly on account of interest calculated as
aforesaid on the balance of the principal amount outstanding from time to time
except that in the case of default hereunder, the Chargee may then apply any
payment(s) received during default in whatever order it may elect as between
taxes, interest, repairs, insurance, legal fees (on a solicitor and client
basis) or any other payments made on behalf of the Chargor. All payments and
charges and fees upon which H.S.T. is chargeable shall include an additional
H.S.T. component.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
23.
Notice

 
Any notice, election, demand, declaration or request which may or is required to
be given or made pursuant to this Charge, shall (unless otherwise required by
law or set out in this Charge) be given or made in writing and shall be served
personally upon an individual party for whom it is intended or upon any
executive officer of a corporate party for whom it is intended or mailed by
prepaid registered mail:
 
(a)   in the case of the Chargor addressed to:
 
2368 Lakeshore Road West, Suite 201
Oakville, Ontario, L6L 1H5
 
Attention: Benjamin Ward
 
(b)   in the case of Chargee at:
 
C & K Mortgage Services Inc. as Trustee
c/o 1670 Bayview Avenue, Suite 400
Toronto, Ontario M4G 3C2
 
and
 
The Bank of Nova Scotia Trust Company as Trustee
c/o Scotia Trust
130 King Street West
20th Floor, Toronto, Ontario M5X 1K1
and
c/o Harry Erlich
1670 Bayview Avenue, Suite 400
Toronto, Ontario M4G 3C2
 
or such other address (or in the case of a corporate party in care of such other
officer) as any party may from time to time advise the other parties hereto by
notice in writing as aforesaid. The date of receipt of any such notice,
election, demand, declaration or request, shall be the date of delivery of such
notice, election, demand or request if delivered personally or if mailed as
aforesaid shall be deemed to be the third juridical day next following the date
of such mailing. If at the date of any such mailing there is a general
interruption in the operation of the postal service in the Province of Ontario
which does or is likely to delay the delivery by mail of such notice, election,
demand or request, it shall be served personally.
 
24.
Invalidity

 
If any of the terms, covenants or conditions of this Charge shall be void for
any reason, it shall be severed from the remainder of the provisions hereof and
the remaining provisions shall remain in full force and effect notwithstanding
such severance.
 
25.
Power of Sale

 
PROVIDED that in the event power of sale proceedings are taken, the Chargee as
vendors may sell the property on terms and if the result is that any mortgages
taken back are at a rate lower than the rate for the first and/or second
mortgagee in the industry then the Chargee shall be entitled to sell these
charges at a discount and the discount shall form part of the loss incurred by
the Chargee and be recoverable against the Chargor.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
[ex10ii_3.jpg]
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
[ex10ii_4.jpg]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
[ex10ii_5.jpg]
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
[ex10ii_6.jpg]
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
[ex10ii_7.jpg]
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
[ex10ii_8.jpg]
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
[ex10ii_9.jpg]
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
[ex10ii_010.jpg]
 
 
- 20 -

--------------------------------------------------------------------------------